—Determination of respondent Commissioner of Motor Vehicles dated May 31,1995, which affirmed an Administrative Law Judge’s finding that petitioner violated Vehicle and Traffic Law § 1111 (d) (1), and suspended petitioner’s driver’s license for 60 days and imposed a $270 fine, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Arber, J.], entered September 11, 1995) is dismissed, without costs.
Respondent’s determination was supported by substantial evidence. The police officer’s unequivocal testimony at the administrative hearing established that petitioner drove his taxi through a red signal in violation of Vehicle and Traffic Law § 1111 (d) (1). Petitioner’s denial merely presented an issue of credibility for the Administrative Law Judge (see, Matter of Williams v New York City Taxi & Limousine Commn., 225 AD2d 502).
Petitioner’s additional claim, that he was entitled to 30 days’ credit with respect to his 60-day suspension for the period prior to the effective date of the automatic statutory stay (Vehicle and Traffic Law § 228 [8]), must be rejected in light of his concession in the petition that he had requested and received a stay of his suspension pending his administrative appeal.
We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.